Citation Nr: 1414238	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the correct amount was withheld from VA compensation payment for drill pay in fiscal year 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from July 1, 1992 to August 24, 1992, and May 1993 to July 2008, with two additional months of active service and additional service in the Army National Guard.  This appeal comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

The appropriate withholding based on the waiver of VA compensation benefits for nine training days in fiscal year 2008 is $232.80.  


CONCLUSION OF LAW

The proper amount of $232.80 was withheld from the VA compensation benefits for drill pay in fiscal year 2008.  38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA compensation pay will not be paid to any person for any period for which he or she receives active service pay. 38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. §§ 3.654, 3.700(a)(1)(i).  Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty or drills.  38 C.F.R. § 3.700(a)(1)(iii).

The Veteran received training pay for nine training days in fiscal year 2008.  The Veteran elected to waive VA benefits for the days in order to retain the training pay.  

In August 2008, the Veteran was awarded service connection for multiple conditions.  At that time, his monthly entitlement was $384.00 per month, effective August 1, 2008.  In October 2009, the Veteran was awarded service connection for another disability, raising his monthly entitlement to $776.00 effective August 1, 2008, and $820.00 effective December 1, 2008, based on a cost of living adjustment.  The RO informed the Veteran that effective from August 1, 2009, to August 10, 2009, money would be withheld due to a drill pay adjustment for fiscal year 2008.  The letter reports that $44.00 would be paid and $776.00 withheld effective August 1, 2009, and $820.00 would be paid and nothing withheld effective August 10, 2009.  The letter adds that $776.00 was withheld for recoupment of drill pay for fiscal year 2008.  

In January 2010, the Veteran indicated his disagreement with the amount withheld from his VA benefits.  He contends that the amount withheld should be closer to $225.  In August 2010, VA informed the Veteran that although he was informed that $776.00 was deducted, this was not a correct statement and the amount withheld was prorated based on the monthly rate of compensation of $776.00.  

The Board concludes the proper amount was withheld.  VA regulations state that a withholding is based on the rate of compensation a veteran is entitled to on the last day of the fiscal year.  On September 30, 2008, the last day of fiscal year 2008, the Veteran was entitled to receive $776.00 in VA compensation.  Accordingly, $776.00 is the rate of compensation.  Once the rate of compensation is established, VA must determine the appropriate withholding amount.  The record indicates that the Veteran waived VA compensation benefits for nine days in 2008.  Thus, based on the $776.00 monthly entitlement, the equivalent of nine days of VA compensation benefits would be the proper withholding.  

Without any withholding, the Veteran's monthly entitlements would entitle him to a payment of $12,124 for the period from August 1, 2008, to November 1, 2009.  The record indicates that the Veteran was paid $11,891.20 for this period.  This is a difference of $232.80.  In other words, $232.80 was withheld from payment.  

If $776.00 is divided by 30, the estimated number of days in a month, and multiplied by 9, the total number of days waived, the result is $232.80.  Although the record contains confusing statements from VA, the financial records indicate that this was amount withheld.  Accordingly, the Board finds the appropriate amount, $232.80, was withheld from VA compensation payment for drill pay in fiscal year 2008.  

The provisions of VA's duty to notify and assist statutes and regulations have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. 38 C.F.R. §§ 21.1031(b), 21.1032 (2013); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


ORDER

The correct amount of $232.80 was withheld from VA compensation payment for drill pay in fiscal year 2008; the appeal is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


